PER CURIAM.

CONFESSION OF ERROR

Based on the state’s proper confession of error, we grant defendant’s petition for writ of habeas corpus and reverse the conviction and sentence for possession of a firearm while engaged in a criminal offense. Perry v. Singletary, 697 So.2d 1323 (Fla. 3d DCA 1997); Moorehead v. Singletary, 645 So.2d 187 (Fla. 3d DCA 1994); Dixon v. Singletary, 672 So.2d 602 (Fla. 3d DCA 1996). We therefore remand this cause with instructions to vacate the conviction and sentence only on this one count. In all other respects the petition is denied.